DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17, 21, 28, and 31-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baudino (US 5,954,687).
With regard to claims 17 and 31-33, Baudino teaches a method of delivering a therapeutic agent to a patient, comprising: advancing a substrate to a target region of the patient (Figs. 1 and 2 member 12 is advanced to a target region), the substrate having a fluid delivery conduit and at least one fluid outlet port formed in and in communication with the fluid delivery conduit for delivering the therapeutic agent with target tissue of the patient (Fig. 2 see the lumen within 12 and the outlet at the distal end), the fluid delivery conduit including a flow restriction 
With regard to claim 21, due to the narrowing of the diameter at the restriction the venture effect would necessarily occur.
With regard to claim 28, see Fig. 1, abstract, Col. 1 lines 7-14, and Col. 3 lines 20-26.
With regard to claim 34, the tubular conduit would have curved inner walls.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudino (US 5,954,687) as applied to claim 17 above, and further in view of Olbricht et al. (US 2010/0098767 A1).
With regard to claim 18, Baudino teaches a method substantially as claimed and delivering fluid to the brain for treatment (Col. 1 lines 7-14).  Baudino does not disclose delivering an enzyme.  However, Olbricht et al. teach delivering substances to the brain using convection enhanced delivery in which enzymes are integrated onto the surface of the particles delivered for treatment and that this is beneficial for modifying tissue permeability to aid in drug distribution ([0022]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to deliver an enzyme in unison with the treatment agent in Baudino as Olbricht et al. teach this is beneficial to aid in drug distribution.

Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudino (US 5,954,687) as applied to claim 17 above, and further in view of Kapur et al. (US 2009/0088695 A1).
With regard to claim 19, Baudino teaches a method substantially as claimed and delivering fluid to the brain for treatment (Col. 1 lines 7-14).  Baudino does not explicitly disclose one of the selected conditions.  However, Kapur et al. teach treatments involving tumors as well as other treatments involving stroke, epilepsy, or Parkinson’s and delivery to the brain ([0005], [0006], [0023]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to treat the brain with the device of Baudino to treat conditions such as stroke, epilepsy, or Parkinson’s as Kapur et al. teach such conditions are known which may be beneficially treated via agent delivery to the brain tissue.  
Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Baudino (US 5,954,687) as applied to claim 17 above, and further in view of Christensen et al. (US 6,569,128 B1).
With regard to claims 22-24, Baudino teaches a method substantially as claimed but does not specifically disclose the area of the restriction or dimensions of the conduit.  However, Christensen et al. discloses the known relationship between the factors which affect the flow rate including diameter and length and that one of ordinary skill would understand the impact various changes in size would have to achieve the desired flow rate (Col. 3 line 65-Col. 4 line 20).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have a cross-sectional area of at least 20, 30, or 40% less in the distal area as compared to the proximal area as Baudino teaches a reduction in area and as shown by Christensen et al. one of ordinary skill would understand the relationship between dimension and flow rate and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would be able to select a size as needed for delivery.

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudino (US 5,954,687) as applied to claim 17 above, and further in view of Frazier et al. (US 2004/0176732 A1) and Lin et al. (US 5,591,139).
With regard to claims 25 and 26, Baudino teaches a method substantially as claimed and delivering fluid to the brain for treatment (Col. 1 lines 7-14).  Baudino does not explicitly disclose the size of the conduit and flow restriction.  However, Frazier et al. teach a microneedle 
With regard to claim 27, see Fig. 1, abstract, Col. 1 lines 7-14, and Col. 3 lines 20-26.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudino (US 5,954,687) as applied to claim 28 above, and further in view of Herweck et al. (US 2012/0310085 A1).
With regard to claim 29, Baudino teaches a method substantially as claimed and delivering fluid to the brain for treatment (Col. 1 lines 7-14).  Baudino does not explicitly disclose delivering fluid in a radial pattern.  However, Herweck et al. teach a delivery device which can be used in the brain (see at least [0084]) and equivalently using a single exit or multiple exits which and that delivery in about 360 degrees of directionality about the lumen provides for a continuous volume of fluid to be delivered circumferentially about the distal end to a target body channel which permits the fluid delivery device to direct fluid simultaneously directly towards the channel wall and into the channel lumen with an atraumatic force (Figs. 4A and 4B, [0064], [0065]).  It would have been obvious to a person having ordinary skill in the art 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783